Citation Nr: 1822467	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension to include as a result of herbicide exposure and as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1965, to August 7, 1967 during the Vietnam era.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012.  Jurisdiction of this appeal has since been transferred to the RO in Detroit, Michigan.    

A Notice of Disagreement was received in July 2012.  In March 2013, a Statement of the Case was issued, and, in May of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a Travel Board Hearing sitting in Detroit, Michigan.  A transcript of the hearing is of record.

A July 2017 BVA (Board) Decision granted the Veteran's claim for a skin disorder, and remanded the claim for hypertension for further development.  The claim is now before the Board.  


FINDINGS OF FACT

1. The Veteran served in Vietnam from October 10, 1966 to August 11, 1967, so his exposure to herbicides is presumed.

 2. The Veteran's hypertension is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

 3. The Veteran's hypertension was not present during service or for many years thereafter, and is not otherwise related to service or to a service-connected disability.
CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as due to herbicide exposure or as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation, and to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir.1996).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 6 Vet. App. 521, 524 (1996).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

FACTS

The Veteran served as an infantryman during the Vietnam era, and asserts that he was exposed to herbicides that caused his hypertension.  The Veteran's service personnel records show that he was in-country in the Republic of Vietnam from October 10, 1966 to August 11, 1967.  Thus, the Veteran's exposure to herbicide agents (Agent Orange) may be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

When the Veteran was examined in July 1965 for purposes of enlistment, hypertension was not noted.  The Veteran's service treatment records are silent for a diagnosis of hypertension.  The Veteran was noted to have normal blood pressure on his August 1967 Separation Examination.  Medical evidence from Kirkwood General Hospital, dated October 1975, reveals normal blood pressure readings and no evidence of a diagnosis of hypertension or prescription of medications to treat hypertension.  The earliest finding, in the available evidence, of a hypertension diagnosis is in 2010 at Detroit VA Medical Center. 

At the October 2016 hearing, the Veteran testified that he remembered his heart beating fast during service when he was afraid and that he had fatigue, back pain, and chest pain after service.  The Veteran's representative asserted that the Veteran's service connected coronary artery disease may be connected to the Veteran's hypertension at the hearing.  

The Veteran underwent a VA medical examination in December 2017.  The examiner noted that the Veteran has a current diagnosis of hypertension.  The examiner opined that it is not likely that the Veteran's hypertension is related to his service.  The examiner provided a rationale, stating that a review of the Veteran's service records showed no diagnosis or treatment for hypertension, and that the separation examination also documented normal blood pressures.  The examiner further opined that the Veteran's hypertension is not likely caused by his service connected coronary artery disease.  The examiner also opined that the Veteran's hypertension has not permanently progressed at an abnormally high rate due to or as a result of his service- connected coronary artery disease as per review of etiological factors, risk factors for hypertension in up to date medical literature, and review of the Veteran's claims file and medical history.  

ANALYSIS

At the outset, the Board notes that the Veteran's hypertension is not listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e). Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

The Board also notes that the Veteran's hypertension was not treated during service or diagnosed within one year of separation of service.  The record shows that the Veteran's hypertension was first diagnosed in 2010.  Thus, the evidence establishes that hypertension had its onset some over 30 years following the Veteran's separation from service.  Consequently, the evidence of record shows that hypertension or symptoms thereof did not manifest during service or within one year of separation from service.  38 C.F.R. § 3.309 (a).

The Veteran is therefore not entitled to invoke these presumptions for hypertension, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension.  See December 2017 VA examination.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, service treatment records show no record of hypertension in service. Thus, there is no evidence of an event, injury, or disease in service.  Furthermore, there is no positive medical nexus linking the Veteran's described in-service symptom of racing heartbeat to his currently diagnosed hypertension.  Id.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's hypertension is related to any injury, event, or illness in service, or his presumed herbicide exposure.

In this regard, the Board finds the December 2017 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2017 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset and continuity of his symptoms.  Moreover, the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record.  The examiner also discussed the Veteran's lay assertions and arguments in a well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  The Veteran indicated that he had been exposed to Agent Orange while serving in Vietnam, and that he believed such exposure caused his hypertension. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed hypertension is related to service, to include his in-service herbicide exposure, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.

The Board also finds that service connection is not warranted on a secondary basis. As noted above, the December 2017 VA examiner opined that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected coronary artery disease and that the Veteran's hypertension did not permanently progress at an abnormally high rate due to or as a result of his service- connected coronary artery disease.  The only contrary opinion regarding the regarding the relationship between the Veteran's hypertension and his service-connected coronary artery disease is the Veteran's representative's assertions.  See October 2016 Hearing Transcript.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on a review of the record evidence, the Board concludes that service connection for hypertension is not warranted.  Although the record evidence shows that the Veteran currently has hypertension, it does not indicate that the Veteran's hypertension has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for hypertension to include as a result of herbicide exposure and as secondary to coronary artery disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


